DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 07/26/2021 has been entered. Claims 1-20 are pending. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 7, 12-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 12 recites the limitation "the joint sections" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as the joining sections. 
Dependent claim 13 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 12 and therefore, contains the same deficiencies.  

Claim 18 recites the limitation "the joint sections" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as the joining sections. 
Dependent claims 19-20 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 18 and therefore, contain the same deficiencies.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2016/121976; see US 2018/0008481 A1 for translation and citations).
	Regarding claim 1, Takahashi discloses an absorbent article (Fig. 1) comprising: a stretchable region (80) made of an elastic sheet (stretchable structure 20X), the elastic sheet comprises a first non-stretchable sheet (first sheet layer 20A), an elastic film (30) and a second non-stretchable sheet (second sheet layer 20B) (Figs. 1, 3a-d, ¶ 0122 lines 3-6, ¶ 0126 lines 13-22). Takahashi implies that sheets (20A, 20B) are non-stretchable, as Takahashi teaches a non-stretchable region (70) to be imparted by the properties of the first and second sheet layers upon deactivation of the elastic film (Fig. 9A, ¶ 0127 lines 1-18), therefore the outer sheets would be non-stretchable. Further, in light of Applicant’s specification, “non-stretchable sheet” may have some stretchability (see specification ¶ 0058). 
Takahashi further discloses the first non-stretchable sheet (20A), the elastic film (30) and the second non-stretchable sheet (20B) are laminated in this order (Figs. 3b-d), the elastic sheet further comprises joining sections (pattern of bond 40, hole 31) 

    PNG
    media_image1.png
    334
    576
    media_image1.png
    Greyscale

Annotated Fig. 1: Takahashi Fig. 3A indicating joining sections with joining-opening sections inclined in a first direction, and dividing lines. 

	Regarding claim 2, Takahashi further discloses wherein the each of the second ones of the joining sections comprises two the joining-opening sections (40, 31) that are arranged adjacently in a second direction inclined with respect to the stretchable direction , the second direction is different from the first direction; the second ones of the joining sections are arranges so that dividing lines that divide each of the second ones of the joining sections into two in a direction perpendicular to the second direction are not aligned on a straight line (Fig. 3a, Annotated Fig. 2 below).

    PNG
    media_image2.png
    336
    588
    media_image2.png
    Greyscale

Annotated Fig. 2: Takahashi Fig. 3A indicating the first and second joining sections.


Regarding claim 3, Takahashi further discloses wherein each of the joining-opening sections is in a long shape in a direction perpendicular to the stretchable direction (¶ 0184 lines 1-10).




    PNG
    media_image3.png
    358
    607
    media_image3.png
    Greyscale

Annotated Fig. 3: Takahashi Fig. 3A indicating the joining-opening section comprising three joining-opening sections.

Regarding claim 5, Takahashi further discloses wherein one of the first ones of joining sections and a third one of the joining sections are adjacently arranged in the stretchable direction (Annotated Fig. 4 below). 

    PNG
    media_image4.png
    347
    611
    media_image4.png
    Greyscale

Annotated Fig. 4: Takahashi Fig. 3A indicating the first and third ones of joining sections.

Regarding claim 6, Takahashi further discloses wherein each of the joining-opening sections (31, 40) comprise the joint (40) that is in a long shape in a direction perpendicular to the stretchable direction (Figs. 29a, ¶ 0184 lines 1-10).

Regarding claim 7, Takahashi further discloses wherein the second direction is a direction in which the first direction is inverted with a direction perpendicular to the stretchable direction, such as in the case of an oblique, hexagonal, staggered and parallel lattice taught by Takahashi (Figs. 3a, 19a-b, e, ¶ 0142 lines 1-5, also see Annotated Fig. 2 above).  

Regarding claim 8, Takahashi further discloses wherein the elastic sheet further comprises adjacent joining sections each of which includes at least two of the joining-opening sections that are arranged adjacently in a direction inclined with respect to the stretchable direction (Annotated Fig. 2 above), the adjacent joining sections are 

Regarding claim 9, Takahashi further discloses wherein the absorbent article is an underpants-type absorbent article comprising a ventral member (torso region T of front body F), a crotch member (inner body 10/intermediate region L) and a dorsal member (torso region T of back body B), and the ventral member and the dorsal member comprises the stretch region (stretchable structures 20X with stretchable regions 80) (Fig. 2, ¶ 0108 lines 1-5, ¶ 0126 lines 1-5, 12). 

Regarding claim 10, Takahashi further discloses wherein an absorber (13) is provided at a central portion (inner body 10) in the stretchable direction of the absorbent article and the stretchable region (stretchable structures 20X with stretchable regions 80) is provided in a region outside the absorber in the stretchable direction (Fig. 2, ¶ 0108 lines 6-8, ¶ 0126 lines 1-13).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Regarding claim 11, Takahashi discloses an absorbent article (Fig. 1) comprising: a stretchable region (80) made of an elastic sheet (stretchable structure 20X), the elastic sheet comprises a first non-stretchable sheet (first sheet layer 20A), an elastic film (30) and a second non-stretchable sheet (second sheet layer 20B) (Figs. 1, 3a-d, 30b, ¶ 0122 lines 3-6, ¶ 0126 lines 13-22). Takahashi implies that sheets (20A, 
Takahashi further discloses the first non-stretchable sheet (20A), the elastic film (30) and the second non-stretchable sheet (20B) are laminated in this order (Figs. 3b-d), the elastic sheet further comprises joining sections (pattern of bond 40, hole 31) formed by joining the first non-stretchable sheet (20A) and the second non-stretchable sheet (20B), each of the joining sections comprises a joining-opening section that includes a joint (bond 40) and an opening (hole 31) (Figs. 3a-d, 30b, ¶ 0126 13-22); wherein the joint is formed by welding the first non-stretchable sheet and the second non-stretchable sheet while the elastic film is stretched in a stretchable direction of the stretchable region, the opening is formed while the elastic film is stretched in the stretchable direction (Figs. 3a-d, 30b, ¶ 0126 13-22); first ones of the joining sections (31, 40) comprises two joining-opening sections each of which comprises a joint (40) and an opening (31) (Annotated Fig. 5 below, Figs. 3a, 30b).
Takahashi further shows a distance between the two joining-opening sections is closer than a distance between the first one of the joining sections and a second one of the joining sections that is closest to the first one of the joining sections; the two joining-opening sections are arranged adjacently in a first direction inclined with respect to the stretchable direction (Annotated Fig. 5 below). Takahashi further teaches several 

    PNG
    media_image5.png
    392
    621
    media_image5.png
    Greyscale

Annotated Fig. 5: Takahashi Fig. 30B indicating the distances between joining sections and joining-opening sections.

However, since the figures of Takahashi are not necessarily drawn to scale, Takahashi is silent to the distances as claimed. Still, one of ordinary skill in the art would be motivated to change the pattern/distances between the joining-opening sections and joining sections to change the area rate of the joints to change the stretch properties, as increasing the distance will lead to a lower area rate and a more stretchable laminate, decreasing the distance leads to a higher area rate and a non-stretchable laminate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distances of the Takahashi 
Furthermore, the changes in shape claimed (such as the shape of the pattern of joining sections) represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (such as the distances between the joining/joining-opening sections) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Takahashi further discloses wherein the second one of the joining sections comprises two joining-opening sections each of which comprises a joint (40) and an opening (31), the two joining-opening sections of the second one of the joining sections are arranged adjacently in a second direction inclined with respect to the stretchable direction, the second direction is different from the first direction (see Annotated Fig. 2 above, Figs. 3a, 30b). 
Takahashi shows varying distances between joining sections and joining-opening sections (Annotated Fig. 5 above) as well as teaching various shapes and patterns for the joints (Figs. 19, ¶ 0142), but is silent to specifically a distance between the two 
However, one of ordinary skill in the art would be motivated to change the pattern/distances between the joining-opening sections and joining sections to change the area rate of the joints to change the stretch properties, as increasing the distance will lead to a lower area rate and a more stretchable laminate, decreasing the distance leads to a higher area rate and a non-stretchable laminate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distances of the Takahashi article between each joining section and joining-opening section, such that a distance between the two joining-opening sections of the second one of the joint sections is closer than the distance between the first one of the joining sections and the second one of the joining sections, to change the stretch properties. 
Furthermore, the changes in shape claimed (such as the shape of the pattern of joining sections) represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (such as the distances between the joining/joining-opening sections) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Takahashi further discloses wherein the second direction is a direction in which the first direction is inverted with a direction perpendicular to the stretchable direction, such as in the case of an oblique, hexagonal, staggered and parallel lattice taught by Takahashi (Figs. 3a, 19a-b, e, ¶ 0142 lines 1-5, also see Annotated Fig. 2 above).  

Regarding claim 14, Takahashi further discloses wherein each of the joining-opening sections is in a long shape in a direction perpendicular to the stretchable direction (Fig. 30a, ¶ 0184 lines 1-10).

Regarding claim 15, Takahashi further discloses wherein the first one of the joining sections comprises a third joining-opening section that is arranged adjacent to one of the two joining-opening sections in the first direction, the third joining-opening section comprises a joint (40) and an opening (31) (Figs. 3a, 30b, Annotated Fig. 6 below, ¶ 0126).

    PNG
    media_image6.png
    413
    621
    media_image6.png
    Greyscale

Annotated Fig. 6: Takahashi Fig. 30B indicating the first joining sections with a third joining-opening section.

Regarding claim 16, Takahashi further discloses wherein each of the joining-opening sections comprises the joint (40) that is in a long shape in a direction perpendicular to the stretchable direction (Fig. 30b, ¶ 0184 lines 1-10).

Regarding claim 17, Takahashi further discloses wherein the first one of joining sections and a third one of the joining sections are adjacently arranged in the stretchable direction (Figs. 3a, 30b, Annotated Fig. 7 below). 

    PNG
    media_image7.png
    413
    647
    media_image7.png
    Greyscale

Annotated Fig. 7: Takahashi Fig. 30B indicating the first and third ones of joining sections.

Regarding claim 18, Takahashi further discloses wherein the third one of the joining sections comprises two joining-opening sections each of which comprises a joint (40) and an opening (31), the two joining-opening sections of the third one of the joining sections are arranged adjacently in a second direction inclined with respect to the stretchable direction, the second direction is different from the first direction (see Annotated Fig. 7 above, Figs. 3a, 30b). 
Takahashi further shows a distance between the two joining-opening sections of the third one of the joining sections is closer than the distance between the first one of the joining sections and the third one of the joining sections (Annotated Figs. 7 above, 8 below) Takahashi further teaches several pattern shapes for the repeating geometry of 

    PNG
    media_image8.png
    400
    668
    media_image8.png
    Greyscale

Annotated Fig. 8: Takahashi Fig. 30B indicating distances between joining sections and joining-opening sections. 

However, since the figures of Takahashi are not necessarily drawn to scale, Takahashi is silent to the distances as claimed. Still, one of ordinary skill in the art would be motivated to change the pattern/distances between the joining-opening sections and joining sections to change the area rate of the joints to change the stretch properties, as increasing the distance will lead to a lower area rate and a more stretchable laminate, decreasing the distance leads to a higher area rate and a non-stretchable laminate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distances of the Takahashi article between each joining section and joining-opening section, such that a distance 
Furthermore, the changes in shape claimed (such as the shape of the pattern of joining sections) represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (such as the distances between the joining/joining-opening sections) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Takahashi further discloses wherein the second direction is a direction in which the first direction is inverted with a direction perpendicular to the stretchable direction, such as in the case of an oblique, hexagonal, staggered and parallel lattice taught by Takahashi (Figs. 3a, 30b, 19a-b, e, ¶ 0142 lines 1-5, also see Annotated Fig. 7 above).  

Regarding claim 20, Takahashi further teaches wherein the second one of the joining sections comprises a third joining-opening section that is arranged adjacent to one of the two joining-opening sections in the first direction, the third joining-opening section comprises a joint (40) and an opening (31) (Annotated Fig. 9 below, ¶ 0126).

    PNG
    media_image9.png
    413
    623
    media_image9.png
    Greyscale

Annotated Fig. 9: Takahashi Fig. 30B indicating the first, second and third joining sections.

Response to Arguments
11.	Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion: 

    PNG
    media_image10.png
    114
    811
    media_image10.png
    Greyscale

Examiner respectfully disagrees. As the dividing lines as claimed are not structural features present on the article but rather imaginary lines to categorize the joining sections, these same lines when drawn on the Takahashi article, meet the 
The rejection of claims 1-10 under 35 USC § 102 over Takahashi are maintained. The newly added claims 11-20 are rejected under 103 over Takahashi. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320. The examiner can normally be reached M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        10/14/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781